Citation Nr: 9934329	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-13 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.

(The issue of entitlement to dependency and indemnity 
compensation (DIC) benefits under 38 U.S.C.A. § 1151 based on 
hospitalization at a Department of Veterans Affairs facility 
from April 24, 1995, to July 17, 1995, was the subject of a 
final decision of the Board of Veterans' Appeals on April 7, 
1998).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
October 1980.  He died on July [redacted], 1995.  The 
appellant is the surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

The numbered issues listed on the title page are the subject 
of the remand portion of this decision.


FINDING OF FACT

On April 7, 1998, the Board issued a final decision as to the 
appellant's appeal of the issue of entitlement to DIC 
benefits under 38 U.S.C.A. § 1151 based on hospitalization at 
a VA facility from April 24, 1995, to July 17, 1995.



CONCLUSION OF LAW

That part of RO's February 1999 supplemental statement of the 
case which readjudicated the claim of entitlement to DIC 
benefits under 38 U.S.C.A. § 1151 based on hospitalization at 
a VA facility from April 24, 1995, to July 17, 1995, is 
vacated.  38 U.S.C.A. §§ 7103(a), 7104(a), (b) (West 1991); 
38 C.F.R. § 20.1100 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Board issued a decision on April 7, 1998, 
that denied the issue of entitlement to DIC benefits under 38 
U.S.C.A. § 1151 based on hospitalization at a VA facility 
from April 24, 1995, to July [redacted], 1995, and remanded 
the issue of basic eligibility for Chapter 35 benefits with 
instructions for the RO to develop and adjudicate an 
intertwined claim of service connection for the cause of the 
veteran's death.  Following additional development as ordered 
by the remand portion of the Board's April 1998 decision, the 
RO issued a supplemental statement of the case (SSOC) in 
February 1999 which readjudicated the DIC claim under 
38 U.S.C.A. § 1151 as well as the issue of basic eligibility 
for Chapter 35 benefits.  The RO denied both claims.  
However, that part of the RO's February 1999 SSOC which 
readjudicated the DIC claim under section 1151 of title 38, 
United States Code, is void ab initio as not in accordance 
with the law.  For purposes of this appeal, Docket [redacted]
[redacted], the issue of DIC benefits under 38 U.S.C.A. § 1151 
was finally decided by the Board on April 7, 1998, and as such, 
the RO had no authority to readjudicate that particular 
claim.  See 38 U.S.C.A. §§ 7103(a), 7104(a), (b) (West 1991); 
38 C.F.R. § 20.1100 (1999).

Accordingly, the RO's SSOC of February 1999 must be vacated 
as to its readjudication of the appellant's DIC claim under 
38 U.S.C.A. § 1151 under Docket [redacted].  For the reasons 
set forth below, the Board will remand the remaining issues.


ORDER

The RO is directed to vacate that part of its February 1999 
SSOC with regard to the issue of entitlement to DIC benefits 
under 38 U.S.C.A. § 1151 based on hospitalization at a VA 
facility from April 24, 1995, to July [redacted], 1995.


REMAND

This case must again be remanded to the RO to ensure full 
compliance with the Board's remand instructions of April 
1998.  In that remand, the Board instructed the RO to develop 
and adjudicate the claim of service connection for the cause 
of the veteran's death and readjudicate the ancillary claim 
for Chapter 35 benefits.  The RO complied with the 
development instructions of the Board, but it did not 
adjudicate the service connection cause of the death claim.

While the delay necessitated by another remand is 
unfortunate, a recent precedent decision of the U. S. Court 
of Appeals for Veterans Claims (the Court) held that the 
Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (the Court vacated and remanded a Board's 
decision because it failed to ensure that the regional office 
achieved full compliance with specific instructions contained 
in a Board remand regarding scheduling of VA compensation 
examinations).  Therefore, full compliance with the Board's 
remand of April 1998 [Instruction #3, pgs. 11-12] must be 
accomplished by the RO before final appellate review by the 
Board.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must adjudicate the claim of 
service connection for the cause of the 
veteran's death and notify the appellant 
of her appellate rights.  See 38 U.S.C.A. 
§ 5104 (West 1991); 38 C.F.R. § 3.103 
(1999).  If the appellant files a notice 
of disagreement with the denial of 
service connection for the cause of the 
veteran's death, she should be provided a 
statement of the case which includes a 
summary of the applicable law and 
regulations, with appropriate citations, 
and a discussion of how such law and 
regulations were applied to the salient 
facts in the adjudication of this claim.  
She should also be advised that she may 
add this issue to her present appeal by 
filing a substantive appeal within 60 
days of the issuance of the statement of 
the case, see 38 C.F.R. § 20.302(b) 
(1999), or alternatively, within the time 
proscribed by law to perfect an appeal to 
the Board.  The appellant must then be 
afforded an opportunity to reply thereto.

2.  The RO must also readjudicate the 
appealed claim seeking basic eligibility 
for Chapter 35 benefits.  If decision 
remains adverse to the appellant on this 
claim, she and her representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond thereto.

Thereafter, return the case to the Board, if in order.  

The appellant need take no action until she is so informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

